Citation Nr: 0836247	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee, status post 
medial meniscectomy.

2.  Entitlement to an initial compensable rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection for 
chondromalacia of the right knee, status post medial 
meniscectomy, with a rating of 10 percent, effective June 21, 
2005 and granted a non-compensable rating for chondromalacia 
of the left knee, effective June 21, 2005.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The service-connected chondromalacia of the right knee, 
status post medial meniscectomy is manifested by subjective 
complaints of aching, swelling, pain, fatigability and lack 
of endurance.  The veteran has flexion to 140 degrees, 
extension to zero degrees and an abnormal gait, which 
requires a cane for walking.  There is no objective 
limitation of motion, weakness or incoordination.

2.  The service-connected chondromalacia of the left knee is 
manifested by recurrent pain under the kneecap.  The veteran 
has flexion to 140 degrees, extension to zero degrees and a 
diagnosis of degenerative joint disease of the left knee with 
chondropyrophosphate disease (CPPD).  There is no objective 
limitation of motion, weakness, lack of endurance, fatigue or 
incoordination on repetitive use.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right knee, status post 
medial meniscectomy have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, 
4.71a and Diagnostic Codes 5003, 5010, 5014, 5257-5263 
(2007).

2.  The criteria for an initial rating to 10 percent for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.10, 4.71a and Diagnostic Codes 5003, 5010, 5014, 5257-
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in March 2006, the RO granted service 
connection for right and left chondromalacia of the knees and 
evaluated the right knee as 10 percent disabling and the left 
knee was assigned a non-compensable rating.  The veteran 
appealed that determination.  Because the veteran appealed 
the RO's determination at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found- a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

II.  Analysis

Chondromalacia Right Knee

The veteran asserts that the current rating for his 
chondromalacia of the right knee, status post medial 
meniscectomy does not accurately reflect its severity.  The 
veteran requests a 20 percent evaluation because he states 
that his symptoms have worsened and he walks with a cane. 

By way of history, the veteran injured his knee playing 
volleyball while in service and thereafter underwent a right 
medial meniscectomy.  The veteran has since experienced pain, 
fatigue and lack of endurance.

The veteran received a VA examination in December 2005.  He 
had flexion to 140 degrees and extension to zero degrees.  He 
experienced pain, fatigue and lack of endurance on repetitive 
use of his right knee.  The joint function on the right is 
not limited by weakness and incoordination.  Drawer's and 
McMurray's tests were within normal limits.  The right knee 
x-rays show degenerative arthritic changes.  The examiner 
diagnosed right knee medial compartment arthritis.  
The examiner noted an abnormal gait and that the veteran 
required a cane for walking. 

VA medical records from June 2006 show that the veteran 
complained of pain in his right knee.  March 2007 VA medical 
records show that the veteran had full range of motion, no 
tenderness and mild warmth of right knee.  June 2007 medical 
records show that the veteran's knee was unremarkable.  

The veteran received another VA examination in March 2008.  
He had flexion to 140 degrees and extension to zero degrees.  
The veteran reported constant weakness, stiffness, swelling, 
giving way, lack of endurance, fatigability, heat with 
excessive use and popping.  He did not report redness, 
locking and dislocation.  The veteran stated that the pain 
occurs constantly and is an eight out of 10.  The veteran 
functions with medication when the flare-ups occur.  The 
examiner noted tenderness and guarding of movement, with no 
edema, effusion, weakness, redness, heat or subluxation.  The 
examiner noted moderate tenderness at the right medial joint 
space and a tenderness in the right popliteal fossa.  The x-
rays show degenerative arthritic changes with moderate medial 
compartment degenerative changes.  The examiner also noted 
that the veteran uses a cane due to partial blindness and 
right knee pain.

The appropriate Diagnostic Codes for the specific joint 
involved in this case are Diagnostic Codes 5014 
(osteomalacia) and 5259 (provides a 10 percent rating for the 
removal of semilunar cartilage, symptomatic).  The veteran is 
currently assigned a 10 percent evaluation due to residuals 
of a medial meniscectomy, x-ray evidence of degenerative 
joint disease and functional impairment due to pain on 
repetitive use of his knee.  There veteran is receiving the 
highest rating under Diagnostic Code 5259, and therefore no 
higher rating can be assigned under this Code.  

As previously noted, Diagnostic Code 5014 provides that a 
rating should be based on the limitation of motion of the 
affected parts as degenerative arthritis.  DC 5003 states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Normal 
range of motion of the knee is from zero degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  
In this case, the veteran has shown a full range of motion.  
Therefore, a higher rating under Diagnostic Code 5014 is not 
warranted.

The Board has also considered whether the veteran's 
disability can be rated more favorably under an alternative 
Diagnostic Codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  The Board finds that Diagnostic Codes 5256 
(ankylosis of the knee), 5257 (recurrent subluxation or 
lateral instability), 5258 (dislocation of semilunar 
cartilage) and 5263 (genu recurvatum) are not applicable in 
this instance, as the medical evidence does not show that the 
veteran has any of these conditions.  

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion; however, as discussed above the veteran has shown 
full range of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The 
veteran's functional loss due to pain is adequately 
compensated in the currently assigned 10 percent rating.  The 
evidence does not show that the veteran's objective pathology 
along with his subjective complaints met the criteria for a 
higher rating.  See generally, Johnson v. Brown, 9 Vet. App. 
7 (1996); 38 C.F.R. Part 4, Diagnostic Codes 5014, 5259.  

In summary, since service connection has been in effect, the 
veteran's right knee chondromalacia warrants no more than a 
10 percent rating.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation and the veteran's claim is denied.


Chondromalacia Left knee

At the December 2005 VA examination, the veteran displayed 
flexion to 140 degrees and extension to zero degrees.  The 
examiner noted that the left joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Drawer's 
and McMurray's tests were within normal limits.  The left 
knee x-rays show degenerative arthritic changes.  The 
examiner diagnosed left knee pancompartmental arthrosis.  The 
veteran reported pain and stiffness, and the examiner 
indicated that the knee was swollen.  He also noted the 
presence of edema.

March 2007 VA medical records show that the veteran had full 
range of motion without tenderness.  June 2007 medical 
records show that the veteran's knee was unremarkable.  

The veteran received another VA examination in March 2008.  
He had flexion to 140 degrees and extension to zero degrees.  
The examiner noted left knee pain developed over time due to 
overcompensation for the right knee.  The veteran reported 
weakness, stiffness, lack of endurance, fatigability and heat 
with over use.  There was no swelling, redness, locking, 
dislocation or giving way.  The veteran reported that the 
pain occurs three times per month and lasts for about 1.5 
hours.  He reported his pain level as a seven out of 10, but 
can function without medication during flare-ups.  He has not 
had any prosthetic implants of the joint.  The x-rays show 
degenerative arthritic changes with mild patellofemoral 
compartment degenerative changes.  The examiner stated that 
the veteran's left knee chondromalacia has progressed to 
degenerative joint disease of the left knee with 
chondropyrophosphate disease (CPPD).  The examiner diagnosed 
medial and lateral compartment chondrocalcinosis.  The 
examiner reported subjective recurrent pain under the knee 
cap.

The veteran is currently assigned a non-compensable rating 
under Diagnostic Code 5014 because of documented 
chondromalacia and normal range of motion without pain.  A 
review of the veteran's medical records show degenerative 
arthritic changes, pain developing over time due to over 
compensating for his right knee and subjective complaints of 
pain rated as a seven out of 10 recurring several times a 
month.

While the veteran does not meet the requirements for a 
compensable rating under Diagnostic Code 5014, as he has no 
limitation of motion, a separate evaluation may be granted 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007); see also VAOPGCPREC 9-98.

Given the medical evidence of arthritis of the left knee as 
noted at the December 2005 VA examination, with subjective 
complaints of pain, a separate 10 percent rating for left 
knee arthritis is warranted throughout the entire appeal 
period under Diagnostic Code 5003.  See also 38 C.F.R. § 4.59

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's left knee 
disability such as 5256 and 5257.  However, the veteran has 
not shown that he has recurrent subluxation or lateral 
instability of the knee.  With regard to Diagnostic Code 
5258, there is no competent medical evidence of frequent 
episodes of locking and effusion into the joint.  Therefore, 
the Board is unable to find that a 20 percent rating is 
warranted.

Resolving all reasonable doubt in the veteran's favor, the 
Board finds the veteran's complaints of pain to be credible 
and affords him a 10 percent rating.  The Board has 
considered all other applicable Diagnostic Codes and finds 
that the veteran is not entitled to a higher rating.  
Furthermore, the Board notes the mandates of DeLuca and 
acknowledges that the veteran would not be receiving a 
compensable rating for his left knee were pain not taken into 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Therefore, the Board concludes that the overall 
disability picture presented warrants no more than a 10 
percent evaluation.



III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2007 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

For initial rating claims, where, as here, service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
it is noted that Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2007) (dealing with providing additional notice in cases of 
increased ratings) does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claims for service connection.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with several VA examinations in connection with 
his claims.  

The Board is aware of the veteran's assertions that his VA 
examination was inadequate, asserting at his May 2008 hearing 
that the examination was not thorough.  After a full review 
of the veteran's VA examinations, the Board has determined 
that both examinations were thorough and comprehensive.  See 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
(presumption of regularity doctrine permits courts to presume 
what appears regular is regular and shifts the burden to the 
attacker to establish the contrary).  The veteran has not 
provided supporting evidence to show that his examination was 
in any way insufficient.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee, status post medial 
meniscectomy, is denied.

Entitlement to an initial rating to 10 percent and no higher 
for chondromalacia of the left knee is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


